FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS JOSE GONZALEZ-ONTIVEROS,                   No. 14-70794
AKA Jesus Jose Gonzalez,
                                                 Agency No. A094-373-069
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jesus Jose Gonzalez-Ontiveros, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable and denying his

applications for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.

      Gonzalez-Ontiveros does not meaningfully challenge the BIA’s denial of

CAT relief or the BIA’s dispositive determination that he failed to establish a

particular social group for an asylum or withholding of removal claim. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned).

      We decline Gonzalez-Ontiveros’ request to extend the holding in Desir v.

Ilchert, 840 F.2d 723 (9th Cir. 1988) to the situation in Mexico and Gonzalez-

Ontiveros’ distinguishable claims.

      PETITION FOR REVIEW DENIED.




                                           2                                      14-70794